86 F.3d 1173
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.TRIANGLE MLP LIMITED PARTNERSHIP, Plaintiff-Appellee,v.The UNITED STATES, Defendant-Appellee,v.Monts EVANS, L.L.C., Movant-Appellant.
No. 96-5048.
United States Court of Appeals, Federal Circuit.
March 13, 1996.

Before BRYSON, Circuit Judge.
ON MOTION
ORDER
BRYSON, Circuit Judge.


1
The United States moves to dismiss Monts Evans, L.L.C.'s appeal.   Monts Evans has submitted a response and moves to voluntarily dismiss its appeal,


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) Monts Evans' motion is granted.


4
(2) The United States' motion to dismiss is moot.


5
(3) Each side shall bear its own costs.